Per Curiam.
Issues of fact were raised, including the issue as to whether or not a binding agreement had been made. The terms of the claimed stipulation of settlement were not complete as to all details, and plaintiffs’ position at no time was changed or prejudiced in any way. Accordingly judgment should not have been entered in plaintiffs’ favor.
The order and final judgment appealed from should be reversed, with costs, and the motion denied.
Present'—Martin, P. J., Glennon, Untermyer, Dore and Cohn, JJ.
Judgment and order unanimously reversed, with costs, and motion denied.,